Exhibit 10.3
April 19, 2011
Aaron’s, Inc.
1100 Aaron Building
309 East Paces Ferry Road, NE
Atlanta, GA 30305-2377
Attn: Gilbert L. Danielson
Aaron Investment Company
Two Greenville Crossing
4005 Kennett Pike, Suite 220
Greenville, Delaware 19807
Attn: Marianne Stearns and Linda Jones
Ladies and Gentlemen:
We refer to that certain Note Purchase Agreement, dated as of July 27, 2005, as
amended by that certain First Amendment to Note Purchase Agreement, dated as of
November 4, 2008 (as in effect immediately prior to the date hereof, the
“Existing Note Purchase Agreement”), among Aaron’s, Inc. (f/k/a Aaron Rents,
Inc.), a Georgia corporation (the “Company”), Aaron Investment Company, a
Delaware corporation (together with the Company, each an “Obligor”, and
collectively, the “Obligors”), and the holders of Notes from time to time
parties thereto (collectively, the “Noteholders”). Capitalized terms used herein
and not otherwise defined shall have the meanings given to such terms in the
Existing Note Purchase Agreement, as amended hereby (as so amended, the “Note
Purchase Agreement”).
As you have requested, the Noteholders party hereto hereby agree to amend the
Existing Note Purchase Agreement by (i) deleting the “and” from the end of
clause (g) of paragraph 6I, (ii) deleting the “.” from the end of clause (h) of
paragraph 6I and inserting “; and” in lieu thereof, and (iii) adding the
following new clause (i) to the end of paragraph 6I: “(i) Investments in
investment grade corporate bonds and variable rate demand notes having a rating
of BBB+ (or the equivalent) or higher, at the time of acquisition thereof, from
S&P or Moody’s and in either case maturing within two years from the date of
acquisition thereof in an aggregate amount not to exceed $125,000,000 at any
time.”
Additionally, the Noteholders and the Obligors hereby agree and acknowledge that
all references in the Note Purchase Agreement to “Aaron Rents, Inc.” shall be
deemed to mean “Aaron’s, Inc.”
To induce the Noteholders to execute and deliver this letter agreement (this
“Amendment”), by signing below, each Obligor consents to the terms of this
Amendment and represents and warrants that no Default or Event of Default has
occurred and is continuing and the representations and warranties of the
Obligors set forth in the Note Purchase Agreement and all other instruments,
agreements, documents and writings executed in connection with the foregoing
(collectively, the “Transaction Documents”) are true and correct in all material
respects except to the extent such representations and warranties relate solely
to an earlier date.

 

 



--------------------------------------------------------------------------------



 



The amendments set forth above are limited solely to the specific amendments
listed above and shall not be deemed to be amendments or waivers of any other
provision of the Note Purchase Agreement or other Transaction Documents. As
modified by this Amendment, the Note Purchase Agreement shall remain in full
force and effect and constitute the legal, valid, binding and enforceable
obligations of the Obligors. This Amendment shall be governed by, and construed
in accordance with, the internal laws (and not the laws of conflicts) of the
State of New York and all applicable laws of the United States of America. The
Obligors agree to pay on demand all costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the Noteholders
in connection with this Amendment and the transactions contemplated hereby. This
Amendment constitutes the entire understanding of the parties hereto and
supersedes any other prior or contemporaneous negotiations or agreements with
respect to the subject matter hereof. This Amendment may be executed in any
number of separate counterparts, each of which shall, collectively and
separately, constitute one agreement.
[Remainder of page intentionally left blank. Next page is signature page,]

 

2



--------------------------------------------------------------------------------



 



Please countersign below to evidence your acknowledgment and agreement to the
terms of this Amendment.

            Very truly yours,

GIBRALTAR LIFE INSURANCE CO., LTD.
      By:   Prudential Investment Management (Japan),         Inc., as
Investment Manager            By:   Prudential Investment Management, Inc.,    
    as Sub-Advisor            By:   /s/ Jay S. White         Name:   Jay S.
White        Title:   Senior Vice President        ZURICH AMERICAN INSURANCE
COMPANY
      By:   Prudential Private Placement Investors, L.P.,         as Investment
Advisor            By:   Prudential Private Placement Investors, Inc.,        
as General Partner            By:   /s/ Jay S. White         Name:   Jay S.
White        Title:   Senior Vice President        PRUCO LIFE INSURANCE COMPANY
      By:   /s/ Jay S. White         Name:   Jay S. White        Title:  
Assistant Vice President        UNITED OF OMAHA LIFE INSURANCE COMPANY
      By:   Prudential Private Placement Investors, L.P.,         as Investment
Advisor            By:   Prudential Private Placement Investors, Inc.,        
as General Partner            By:   /s/ Jay S. White         Name:   Jay S.
White        Title:   Senior Vice President   

 

3



--------------------------------------------------------------------------------



 



Acknowledged and agreed to as of the date herein above written:

            AARON’S, INC.
      By:   /s/ Gilbert L. Danielson         Name:   Gilbert L. Danielson       
Title:   Executive Vice President and
Chief Financial Officer        AARON INVESTMENT COMPANY
      By:   /s/ Gilbert L. Danielson         Name:   Gilbert L. Danielson       
Title:   Vice President and Treasurer     

 

4